Citation Nr: 1620010	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-47 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, posttraumatic stress disorder (PTSD), psychosis and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to September 1978.  

These claims come to the Board of Veterans' Appeals (Board) from an April 2008 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The April 2008 rating decision denied a claim for service connection for PTSD.  The March 2010 denied reopening a claim for service connection for paranoid schizophrenia.

These claims were previously before the Board in May 2014, at which time the Board broadened the claim for PTSD to include any acquired psychiatric disorder, other than schizophrenia and remanded both claim to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the RO and the Board previously characterized the claim for paranoid schizophrenia as one involving the threshold step of whether the Veteran had submitted new and material evidence to reopen the claim, in the present case, additional service personnel records were associated with the claims file. Significantly, these records include information about the Veteran's discipline after going AWOL, one of the things he raised in his stressor statement.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c).  Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based upon a verified stressor at any point during the appeal period.  

2.  A psychiatric disorder, other than PTSD, did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or stressor event.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2.  A psychiatric disorder, other than PTSD, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

PTSD

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. § 4.125(a) 

The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in 2009.  The Board subsequently remanded the claim May 2014.  Thus, the newer DSM-V does not apply to the present case.  

The evidence of record does show that the Veteran was diagnosed with PTSD in 2007 and 2008 by a VA health provider, supposedly based on testimony from the Veteran that he was raped while in service or in the alternative fear and mental anguish due to seeing dead bodies.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.  

When the claimed stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Credible supporting evidence may also consist of a medical opinion, based on review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In addition to the Veteran's claim that he experienced military sexual assault in service, the Veteran also identified additional stressors from service that caused his PTSD to include, being absent without leave in service due to fear and anguish.  As result of his absence he was sentenced to 75 days of hard labor at North Fork Correctional facility and he was sexually molested there.  

Lastly, the Veteran also submitted a statement that he saw dead bodies in service that were being buried at sea; and he had secure the remains of body parts that were scattered at sea after an accident.  

In regards to the Veteran's stressors, he served during peacetime and there is no documentation that he engaged in combat and the Veteran has not asserted as such.  Therefore, entitlement to service connection for PTSD based upon 38 C.F.R. § 3.304(f)(2) (pertaining to combat veterans) is not warranted.  

Further, there is no evidence in the file that the Veteran was treated for or complained of PTSD or PTSD symptoms in service.  Therefore, the only avenue for entitlement to service connection for PTSD that would not require corroboration is based upon "fear of hostile military or terrorist activity under 38 C.F.R. 3.304(f)(3).  

In order to received entitlement to service connection under 38 C.F.R. 3.304(f)(3) the Veteran must have experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attach upon friendly military aircraft, and the veteran's response to the even or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The stressor also has to be confirmed by a VA psychiatrist or psychologist, stating that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

The Veteran has not described any stressor that would relate to the threat to the physical integrity of the Veteran or others from actual or potential IEDs, artillery, rocket, or mortar fire, grenade, or small arms fire.  Accordingly, 38 C.F.R. § 3.304(f)(3) does not apply.  Accordingly, in order for service connection to be granted, corroboration of his stressors is required.  

In regards to the Veteran's stressors, there has been no confirmation that they occurred.  The Veteran stated that he went absent without leave; as a result he was placed on 75 days of hard labor and he lost rank.  However, a review of the Veteran's personnel record shows that in July 1976 he was placed on 30 days restriction and 15 days extra duties because of his actions while ashore, to include improper conduct, actions and appearances.  In April 1978, the Veteran was found in violation of UCMJ, Article 128, Assault, and was sentenced to 30 days extra duty and 30 days restriction.  The Veteran was advised at the time that further misconduct could result in disciplinary action and processing for administrative discharge.  All of the aforementioned administrative orders were signed by the Veteran as well as an Executive Officer.  

In regards to the Veteran's claim that he saw dead bodies while he was in service, there is nothing in the USS McCloy, FF-1038 regarding any incidents at sea regarding recovery relating to aircraft crashes, nor is there any mention of burials at sea.  There has been no verification that these stressors occurred.  As such, service connection for PTSD based upon fear of hostile or military activity is not warranted.  

The only remaining avenue for service connection for PTSD is based upon a military sexual assault.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

An initial review of the Veteran's claims folder, to include service records, offers no overt evidence supporting the Veteran's asserted in-service stressor.  In this regard, the Board notes that there is no record of the Veteran reporting the claimed incidents to his superiors at the time, nor is there any official record of the incident occurring.  Additionally, there is no evidence that the Veteran was sentenced to "hard labor" or that he spent time at a correctional facility during his active military service.  There is evidence in the file that the Veteran had a difficult time adjusting after his discharge from service.  He had problems with substance abuse and anger.  He states that he was charged with domestic abuse for an assault on his wife, and that he often abused drugs and alcohol.  However, as will be discussed below, this behavior has been attributed to his other acquired psychiatric disorder and not directly to a claim for PTSD, a PTSD diagnosis, or his military service.  

There are treatment notes from December 2007 and June 2008, that provide the diagnoses of PTSD, but there was no discussion of why this diagnosis was made or what specific verified stressors the diagnosis was based upon.  VA has not been able to verify any of the Veteran's reported stressors.  In October 2009, the Veteran gave testimony at the RO regarding the circumstances of his service and why he believes he suffers from PTSD that is related to his service.  However, upon review, his testimony before the RO in October 2009 is filled with historical inaccuracies; Veteran often states he was in service in 1996 when he was discharged in 1978.  Further, the statements that he was sent to North Fork Correctional facility while in service are factually implausible, because the facility did not exist for many years after discharge.  Information regarding the North Fork Correctional Facility states that the correctional facility was opened in 1998 in Oklahoma.  As such, the Board finds it very unlikely that the Veteran was ever sent to North Fork Correctional facility during his active military service.  However, the Veteran does state in his treatment records that he served two years, post service discharge, in prison for drug possession, and this could be the time he spent at the correctional facility.  Based upon these inaccuracies and the notation from the VA examiner that the Veteran has instability of thought process, the Board finds the Veteran's claimed stressors at North Fork Correctional Facility and testimony to not be credible.  

The Veteran also states that he was transferred to after his time at North Fork (Fort) Correctional Facility to Great Lake Correctional Facilities.  However, research shows that there is nothing called Great Lake Correctional Facilities.  Nevertheless, the Board notes that the Veteran was transferred off of the USS McCloy FF 1038 to Naval Station Great Lakes in June 1978 and underwent a special court martial.  The result of his court martial was not 75 days hard labor, as the Veteran claim, instead it was determined in September 1978 that the Veteran not be recommended for reenlistment due to "Unfit-frequent involvement of a discreditable nature with civil or military authorities."  The Board finds that the Veteran's statements regarding his service do not match the information provided in his personnel records.  

A review of the Veteran's service treatment records reveal that he was evaluated as clinically normal on his Report of Medical History completed in August 1978, shortly before discharge.  Without an in-service diagnosis of PTSD, the Board must confirm an in-service stressor related to personal assault in order to grant service connection for PTSD.  In the absence of confirmation of a stressful incident that supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record from 2007 and 2008 are not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his in-service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA was required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The BVA is not bound to accept the appellant's uncorroborated account of his in-service personal assault.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Wood v. Derwinski, 1 Vet. App. at 192.

The Veteran's post service treatment record show that he has been diagnosed with paranoid schizophrenia, psychosis, and schizoaffective disorder.  The Veteran underwent an examination in January 2015 to determine the etiology of his psychiatric diagnoses.  The examiner noted that the Veteran's medical record is replete with diagnoses related to thought symptoms and sometimes related mood symptoms, e.g. schizophrenia, schizoaffective disorder.  However, the examiner noted that there were no compelling references to a potential diagnosis of PTSD either with the DSM IV or DSM V.  The only diagnosis made regarding the Veteran's mental health was schizoaffective disorder-depressed type.  

During the interview at the January 2015 examination, the Veteran did not discuss potential in-service stressors as potential cause agents.  Further, the examiner commented, that any reports he might offer regarding potential in-service stressors could not be considered reliable due to the instability of his thought process.  

As noted above, service connection is generally established with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden, 381 F.3d at 1167; Barr, 21 Vet. App. at 307 (2007); Hickson, 12 Vet. App. at 253.  The Board notes that the evidence of record shows that the Veteran carries numerous current diagnoses of psychiatric disabilities, including perhaps PTSD.  However, in order to prevail on a claim for service connection, there must be sufficient evidence on each of the three elements of a current disability, an in-service disease or injury, and a nexus between the present disability and in-service disease or injury.  Upon careful review of all of the competent and credible evidence of record, the Board finds that service connection is not warranted because there is no credible evidence that the claimed stressors occurred, including burials at sea, aircraft accidents, or a military sexual assault.  As explained below, the Board finds that the Veteran is a wholly unreliable historian, that his specific allegation of MST is not credible, and that there is no competent and credible evidence of record that corroborates or supports his allegation of MST or his claimed stressors.

The Board notes that a veteran is competent to report that he was sexually assaulted during service because this alleged incident is factual in nature and would be within his realm of personal experience.  Barr, 21 Vet. App. at 307; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is also competent to report on the absence of observable symptoms of a mental health disorder prior to the in-service incident, continuous symptoms after the alleged in-service incident, and treatment for such symptoms.  Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. 465.  However, VA adjudicators must also determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In this regard, VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; however, the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Id.   

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; however, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Considering all lay and medical evidence of record, the Board finds the Veteran is not a reliable reporter with respect to significant aspects of his personal history, partly due to his other psychiatric disabilities, with symptoms that include hallucinations and hearing voices.  Therefore, the Board finds that the Veteran is, on the whole, an unreliable historian, and his description of events in service is not credible.  

As such, based on the Veteran's reported historical inaccuracies and the opinion of the VA examiner, the Board finds that a diagnosis of PTSD was based on inaccurate historiography and an unverified stressor.  Further, the Veteran had a PTSD screening in March 2005, was negative and none of the symptoms reported in 2007 and 2008 were present.  

Accordingly, the Board finds that service connection for PTSD is not warranted as the preponderance of the evidence weighs against the claim.  As such, the benefit of the doubt does not apply, and the claim must be denied.  38 C.F.R. § 3.102.
Acquired Psychiatric Disorder 

The Veteran has asserted entitlement to service connection for an acquired psychiatric disorder.  The Veteran is currently diagnosed and is being treated for schizoaffective disorder-depressed type.  The Veteran also has a diagnosis of schizophrenia, but the schizoaffective diagnosis has since superseded the schizophrenia diagnosis.  The Veteran was also previously diagnosed with psychosis, but this diagnosis has not been continued since 2008.  

In addition to the requirement of service connection noted above, where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

The Veteran was without any psychiatric abnormalities at the time he was examined for active duty service.  In August 1978, the Veteran was evaluated as clinically normal including his psychiatric evaluation.  Likewise, his service treatment records are negative for any diagnosis of or treatment for a psychiatric disorder, or any psychiatric symptomatology.  

Based on the above, the Board finds a psychiatric disorder was not diagnosed during service.  Service treatment records do not reflect the Veteran ever sought treatment for psychiatric symptoms during service.  Additionally, the service separation examination and concurrent report of medical history were negative for a psychiatric abnormality or such symptomatology.  As such, the Board cannot conclude a psychiatric disorder manifested during service.

The Board further finds that a psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  Indeed, the record does reflect the Veteran has been diagnosed with a disease characterized as a psychosis under 38 C.F.R. § 3.384, but was not diagnosed with any psychiatric disabilities until many years after service.  Specifically, the Veteran did not start complaining of or receiving treatment for any psychiatric condition until the 1990's.  

The Veteran is not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

Based on the medical examination from January 2015 which stated that it was less likely than not that his schizoaffective disorder was related to service, treatment reports, and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a psychiatric disorder.  The Veteran was not diagnosed with a current psychiatric disorder during service, and a VA examiner has reviewed the entire file and found no evidence of a link between service and the current psychiatric diagnoses.  The examiner provided a clear rationale for his conclusions.  Thus, service connection for any type of psychiatric disorder must be denied. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and the claim must be denied. 
The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

There is a heightened burden of notification in claims for PTSD based on in-service personal assault or military sexual trauma (MST).  Specifically, VA must inform the claimant that he or she may submit alternative forms of evidence other than service records to corroborate the account of an in-service assault, and suggest potential sources for such evidence.  The claimant should also be notified that evidence of behavioral changes following the alleged in-service assault may also constitute credible evidence to support the stressor.  Additionally, VA must provide additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, obtain evidence on the claimant's behalf.  See 38 C.F.R. § 3.304(f)(5); Gallegos v. Peake, 22 Vet. App. 329, 335 (2008); Patton v. West, 12 Vet. App. 272 (1999). 

In this case, the Veteran was advised in April and July 2007 letters, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date.

These letters also notified the Veteran of additional types of evidence other than service treatment records that may help to substantiate a claim based on personal assault or MST, and requested the Veteran to complete the form concerning personal assault (VA Form 21-0781a), which specifically lists different types of evidence.  The Veteran returned this form later in July 2007 and circled several of the specific examples of types of evidence to show purported behavioral changes, with an explanation as to how he believes they apply to him.  However, he did not identify any additional sources of evidence, other than service records and VA and private medical records which have been obtained, in support of his claimed stressor.  Additionally, the Veteran and his representative have not argued that notice was deficient in any way in this case. 

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The RO requested the Veteran's Social Security administration records and it was determined in a September 2014 letter, sent to the Veteran, that his SSA records from May 21, 2014 to August 25, 2014 were unavailable.  Further, the Veteran was requested to provide a release regarding all private prison records that may be available, and of the date of this decision the Veteran has not provided such releases.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).
  
The Veteran was provided a VA examination in January 2015, which was adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for posttraumatic stress disorder is denied.  

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


